[Cite as State v. Loveless, 2019-Ohio-4830.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :     CASE NO. CA2019-03-028

                                                  :             OPINION
     - vs -                                                     11/25/2019
                                                  :

 PAUL A. LOVELESS,                                :

        Appellant.                                :




    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2009CR00548



Vincent D. Faris, Clermont County Prosecuting Attorney, Nicholas A. Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for appellee

Timothy Young, Ohio Public Defender, Lauren Hammersmith, 250 East Broad Street, Suite
1400, Columbus, Ohio 43215, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, Paul A. Loveless, appeals the decision of the Clermont County

Court of Common Pleas denying his motion to vacate his 2009 conviction for one count of

tampering with evidence, one count of pandering obscenity, and five counts of unauthorized

use of a computer. For the reasons outlined below, we affirm.
                                                                               Clermont CA2019-03-028

                                   Facts and Procedural History

        {¶ 2} The facts of this case are generally not in dispute. At 10:44 a.m. on May 1,

2006, John Burns, the Manager of Technology Operations at the Great Oaks Institute of

Technology and Career Development ("Great Oaks"), received an anonymous three-page

e-mail from a Great Oaks student claiming he had discovered certain vulnerabilities in the

Great Oaks' computer network that allowed him unauthorized access to confidential

information stored on the network.1 The student also claimed that he was sharing this

information with Burns in order to assist Great Oaks in fixing the security issues with its

network. Upon receiving this e-mail, Burns contacted the Sharonville Police Department to

report the security breach. There is no dispute that the student who authored this e-mail

later identified himself as Loveless. There is also no dispute that Loveless, who was then

17 years old, agreed to meet with Burns the next day to discuss how he was able to gain

access to the Great Oaks' network.

        {¶ 3} At 1:37 p.m. on May 2, 2006, Burns, Detective Aaron Blasky with the

Sharonville Police Department, and Officer Steve Burgess with the Miami Township Police

Department, as well as two Great Oaks officials, administrator Dan Cox and counselor

Robin Scallon, met with Loveless in a Great Oaks' conference room.2 During this meeting,

Detective Blasky informed Loveless that they were there "to find out what went on" and

"need[ed] to talk" about his "great sleuthing" into the Great Oaks' computer network.

Loveless responded "yep" and explained that "he would fully cooperate and be honest."3




1. The e-mail included several screenshots showing the student had access to payroll records, employee
account numbers, social security numbers, and routing information stored on the Great Oaks' network. The
e-mail also included a screenshot showing the student had access and the ability to change student grades.

2. Officer Burgess was at that time the Great Oaks' school resource officer.

3. These statements are taken from a narrative supplement drafted by Officer Burgess on May 5, 2006.


                                                     -2-
                                                                             Clermont CA2019-03-028

        {¶ 4} Loveless thereafter admitted to accessing the Great Oaks' network by using

an administrator account login name and password that he had obtained by watching a

Great Oaks technician log on to a classroom computer.4 Loveless also admitted that after

he obtained the login name and password that he enabled a program that allowed him to

log on to the Great Oaks' network from home. Following these admissions, Loveless

demonstrated how he could gain access into the Great Oaks' network "within seconds" of

logging on to the network. There is no dispute that Loveless made these admissions after

signing a waiver of his Miranda rights.5 There is also no dispute that Loveless made these

admissions after Detective Blasky told Loveless that although "this could lead to criminal

charges" that he was not under arrest.

        {¶ 5} After meeting with Loveless in the Great Oaks' conference room for

approximately two hours, officials from Great Oaks contacted Loveless' parents. Upon

being contacted by Great Oaks officials, Loveless' father agreed to meet with Detective

Blasky and Officer Burgess at the Loveless residence. Shortly thereafter, at 4:23 p.m.,

Detective Blasky transported Loveless home in his police cruiser. Once there, Loveless

showed Officer Burgess the three computers that the Loveless family kept in their home;

one in Loveless' parents' first-floor bedroom and two in Loveless' bedroom in the basement.

During this time, Officer Burgess waited upstairs for Loveless' father to arrive home.

        {¶ 6} Upon his arrival home, Loveless' father spoke upstairs with Detective Blasky

and Officer Burgess. During this conversation, there is no dispute that Loveless was left

alone downstairs in his basement bedroom with two of the family's three computers. After

speaking with Loveless' father, Detective Blasky went downstairs to the basement and


4. The record indicates this technician logged on to the classroom computer by using an "on screen keyboard
on the large screen in the front of the class."

5. The record indicates that Detective Blasky read Loveless his Miranda rights at 2:05 p.m., 28 minutes after
Loveless first entered the Great Oaks' conference room for questioning.
                                                    -3-
                                                                             Clermont CA2019-03-028

asked Loveless to join them upstairs. Detective Blasky indicated that Loveless was at that

time acting "more nervous than before[.]"

        {¶ 7} Once Loveless was back upstairs, Loveless' father "agreed to fully cooperate"

with the investigation. To that end, Loveless' father signed a consent form that gave

Detective Blasky and Officer Burgess consent to search each of the Loveless family's three

computers. Loveless' father signed this consent form at 4:45 p.m., approximately three

hours after Detective Blasky and Officer Burgess had first met with Loveless in the Great

Oaks' conference room. While signing this consent form, the record indicates that Loveless'

father told Detective Blasky and Officer Burgess that he "completely understood the

concern of Great Oaks."

        {¶ 8} On May 4, 2006, Officer Burgess contacted Loveless' probation officer and

advised him that there was an open investigation into Loveless gaining unauthorized access

to the Great Oaks' computer network.6 Later that day, at 12:49 p.m., Officer Burgess

received a telephone call from Loveless. During this call, Loveless informed Officer Burgess

that his probation officer had called him and informed him that he was being placed on the

"Detention Roster."7 Loveless then asked Officer Burgess if he "could be looking at felony

charges." Officer Burgess responded that the investigation was still ongoing but that it was

certainly a "possibility."

        {¶ 9} At 9:30 a.m. on May 11, 2006, Loveless came into Officer Burgess' office

"upset and crying." Once there, Loveless told Officer Burgess that he was "just given 80

days out of school and will probably now go to jail."8 Rather than discussing the ongoing



6. This information is taken from two narrative supplements drafted by Officer Burgess on May 5 and 8, 2006.

7. We note that while there are some references in the record to Loveless' earlier legal trouble, the record
does not contain any specific information as to why Loveless was at that time on probation.

8. These statements are taken from a narrative supplement drafted by Officer Burgess on May 12, 2006.
                                                    -4-
                                                                            Clermont CA2019-03-028

investigation and the details of the case, Officer Burgess responded and advised Loveless

that he needed "to get his [life] on track" and do "the right things." A half-hour later, at 10:00

a.m., Loveless' parents arrived and joined Loveless in Officer Burgess' office.

        {¶ 10} After Loveless' parents arrived, Officer Burgess "explained to them the case

was still under investigation and may take a while" but that Loveless "could be looking at

felony charges." After explaining to Loveless the serious nature of the charges levied

against him, Officer Burgess asked Loveless if he would like to write a statement. Although

initially somewhat reluctant, Loveless nevertheless agreed to write a statement for Officer

Burgess. While writing this statement, the record indicates that Loveless became visibly

upset and told Officer Burgess that he just wanted "to be honest." There is no dispute that

Loveless wrote this statement after again signing a waiver of his Miranda rights.

        {¶ 11} At 9:02 a.m. on May 19, 2006, Burns, Detective Blasky, and Officer Burgess

met to discuss the progress of the ongoing investigation into Loveless' unauthorized access

onto the Great Oaks' computer network. During this meeting, Detective Blasky advised

Burns and Officer Burgess that "there is much more than he anticipated that [Loveless]

accessed and did."9 This includes Detective Blasky's discovery that Loveless had also

gained unauthorized access to a company's computer network located in Michigan. Burns

further advised Detective Blasky and Officer Burgess that Great Oaks was still in the

process of bringing in computer consultants to check its computer network and "do the

needed maintenance."

        {¶ 12} Approximately one month later, on June 16, 2006, Detective Blasky began a

forensic examination of the computer taken from Loveless' parents' first-floor bedroom.

During this examination, Detective Blasky discovered accounts belonging to both Loveless




9. This information is taken from a narrative supplement drafted by Officer Burgess on May 22, 2006.
                                                    -5-
                                                                    Clermont CA2019-03-028

and Loveless' parents. Detective Blasky also found a folder that contained "evidence of

.mpg (movie) files of apparent minors engaged in sexual acts." After discovering these

video files, Detective Blasky spoke with Officer Burgess. A search warrant was then

obtained for all three computers taken from the Loveless family's residence.

       {¶ 13} Once the search warrant was obtained, Detective Blasky met with Loveless'

parents at the Miami Township Police Department and "informed them of this development,

providing them with copies of the warrants."       After speaking with Loveless' parents,

Detective Blasky continued his forensic examination of the computer taken from Loveless'

parent's first-floor bedroom. This examination uncovered "remnants of approximately 15

movies depicting minors engaged in sexual acts" that had been deleted "one year prior

which coincides with the last login date of [Loveless'] account."

       {¶ 14} On June 27, 2006, Detective Blasky conducted a forensic examination on one

of the two computers taken from Loveless' basement bedroom. Detective Blasky identified

this computer as "Homemade Computer SCSI Hard drive from [Loveless'] Room." This

examination resulted in Detective Blasky discovering several now deleted files containing

child pornography. Detective Blasky also discovered evidence that these files had been

deleted while Loveless was left alone in the basement when he and Officer Burgess were

upstairs speaking to Loveless' father on the afternoon of May 2, 2006.

       {¶ 15} Due to the complex nature of this case, the record indicates that Detective

Blasky did not conduct a forensic examination of the other computer taken from Loveless'

basement bedroom until nearly a year later on June 22, 2007. Detective Blasky identified

this computer as "IBM Computer from [Loveless'] Room." Similar to the first computer taken

from Loveless' basement bedroom, the record indicates this examination also resulted in

Detective Blasky discovering a number of files that related to either child pornography or

computer hacking. This includes one file named "R@ygold – 12yo girl lets 11yo boy cum."

                                             -6-
                                                                   Clermont CA2019-03-028

         {¶ 16} On August 3, 2007, Office Burgess drafted a narrative supplement to his

original May 2, 2006 police report. As part of this supplemental narrative, Officer Burgess

stated that he had "kept in touch" with Detective Blasky regarding the "very complex"

investigation into Loveless having gained unauthorized access to the Great Oaks' computer

network and subsequent discovery of child pornography on the Loveless family's three

computers. Officer Burgess also stated that both of these matters were still "currently under

investigation." To that end, and as part of this ongoing investigation, Officer Burgess stated

that he had met with Detective Blasky in late June of 2007. During this meeting, Detective

Blasky stated that he briefed Officer Burgess on the status of the ongoing investigation and

"the downloads that were leading to the investigation."

         {¶ 17} Continuing this narrative supplement, Officer Burgess described how the

investigation was progressing as follows:

               August 1, 2007 Det. Blasky met with Ofc. Burgess at the Miami
               Township Police Department with the complete investigation
               and reviewed same. Det. Blasky gave Ofc. Burgess (2)
               investigation notebooks, one for the PD and one for the
               Prosecutor's Office.

               August 2, 2007 Ofc. Burgess e-mailed Great Oaks Director of
               Technology, John Burns and requested a detailed report and
               restitution request for the Loveless case.

               August 3, 2007 Ofc. Burgess spoke with Clermont County
               Prosecutor, Jay Mathers and briefed him of the investigation
               findings. A meeting will be set in the future.

Officer Burgess concluded his supplemental narrative by noting that the "[c]ase remains

open."

         {¶ 18} Over 18 months later, in April of 2009, the case was assigned to Detective

Robert Bradford with the Miami Township Police Department. After being assigned the

case, Detective Bradford met with Kevin Miles, an Assistant Prosecutor with the Clermont

County Prosecutor's Office.     During this meeting, which occurred on April 30, 2009,

                                             -7-
                                                                  Clermont CA2019-03-028

Assistant Prosecutor Miles advised Detective Bradford of the facts and circumstances

surrounding the ongoing investigation into Loveless' unauthorized access into the Great

Oaks' computer network and "pandering nudity oriented matter involving a juvenile." To

further this ongoing investigation, Assistant Prosecutor Miles asked Detective Bradford to

"gather the images in question for review" and meet with him again after reviewing the file.

      {¶ 19} The following month, in May of 2009, Detective Bradford asked Detective

Blasky to provide him with the files that were recovered from the Loveless family's three

computers. This includes the two computers taken from Loveless' basement bedroom.

Detective Blasky responded that he would have the files available for Detective Bradford

"as soon as he could create a disk." Later that month, Detective Blasky provided Detective

Bradford with a disk that contained the various photographs and videos of minors engaged

in sexual acts that were recovered from the Loveless family's three computers. Upon

receiving this disk, Detective Bradford reviewed the files provided to him by Detective

Blasky. This review resulted in Detective Bradford locating 26 files that contained child

pornography and several other files that "depicted child pornography by the file names."

      {¶ 20} After reviewing the files provided to him by Detective Blasky, Detective

Bradford met with Assistant Prosecutor Miles again and advised him of his findings. Upon

being so advised, Assistant Prosecutor Miles asked Detective Bradford to contact Detective

Blasky to determine exactly how many times Loveless had gained access into the Great

Oaks' computer network. Assistant Prosecutor Miles also asked Detective Bradford to

interview Loveless and Loveless' parents again. Assistant Prosecutor Miles further advised

Detective Bradford that, in accordance with R.C. 2151.23(I), Loveless "would have a grand

jury hearing for indictment after he turned 21 years old [two months later on July 31, 2009],

because he was a juvenile when this offense took place." Pursuant to R.C. 2151.23(I), an

offender who is 21 years old or older may be prosecuted as an adult and subject to adult

                                             -8-
                                                                  Clermont CA2019-03-028

sentences regardless of when the act was committed so long as the act would be charged

as a felony if committed by an adult and "the person [had not been] taken into custody or

apprehended for that act until after the person attains twenty-one years of age[.]"

      {¶ 21} On June 4, 2009, Loveless went to the Miami Township Police Department to

obtain a copy of an unrelated crash report. While there, Detective Bradford asked Loveless

if they could talk. Loveless agreed. Detective Bradford and Loveless then went into an

interview room located just off of the police department's front lobby. Once in the interview

room, Detective Bradford advised Loveless that he did not need to speak with him and that

he was free to leave at any time. Upon being so advised, Detective Bradford asked

Loveless about the child pornography that Detective Blasky had discovered on the three

computers taken from the Loveless family's residence. Loveless denied all knowledge

about the child pornography found on those three computers. Loveless instead advised

Detective Bradford that he used to buy and sell computers so the child pornography must

have belonged to someone else. Loveless also denied any knowledge about the child

pornography that was deleted from one of the two computers taken from his basement

bedroom while Detective Blasky and Officer Burgess were upstairs talking to his father on

the afternoon of May 2, 2006.

      {¶ 22} At 11:10 a.m. on July 15, 2009, Detective Bradford met with Loveless' father

to discuss the allegations against Loveless and the child pornography located on the

Loveless family's three computers. During this meeting, Loveless' father told Detective

Bradford that Loveless had prior legal trouble relating to computer hacking and other

sexually related offenses.      This includes Loveless having a "problem" with child

pornography. Loveless' father also advised Detective Bradford that Loveless "has had so




                                             -9-
                                                                       Clermont CA2019-03-028

much counseling in the past that he did not know if this was still a problem for him."10

Loveless' father further told Detective Bradford that Loveless "would fix and refurbish

computers" and that Loveless may not have been "as careful as he should about that."

Loveless' father additionally advised Detective Bradford that Loveless, who had been

diagnosed with bipolar disorder and ADHD, had previously attempted to "set up a porn site

and solicit girls" before this more recent incident involving child pornography.

       {¶ 23} The record indicates Loveless' father also showed concerns that the police

might have thought the child pornography belonged to him. So, in order to distance himself

from those allegations, Loveless' father advised Detective Bradford that Loveless had vast

knowledge of computers and computer systems, thereby making it relatively easy for

Loveless to crack computer passwords. Loveless' father also told Detective Bradford that

he had already told Detective Blasky that it was "[Loveless] on his computers and that he

was not doing this." Loveless' father further told Detective Bradford that he wanted to help

Loveless but that he was "unaware of anything that had ever happened to [Loveless] that

would cause this type of behavior." Loveless' father additionally advised Detective Bradford

that he was unaware if Loveless had ever been abused and denied that any abuse had

ever occurred in their home.

       {¶ 24} Later that day, Detective Bradford drafted a narrative supplement outlining his

conversations with Loveless and Loveless' father. Detective Bradford also noted that he

had prepared a discovery packet that included a disk containing the child pornography

discovered on the Loveless family's three computers. Detective Bradford concluded this

narrative statement by noting that he was recommending Loveless be indicted for 26 counts

of second-degree felony pandering sexually oriented material involving a minor in violation



10. As discussed more fully below, these statements are taken from a memorandum drafted by Detective
Bradford on the same day that he spoke with Loveless' father, July 15, 2009.
                                               - 10 -
                                                                  Clermont CA2019-03-028

of R.C. 2907.322(A)(1), 26 additional counts of third-degree felony pandering sexually

oriented material involving a minor in violation of R.C. 2907.322(A)(5), one count of third-

degree felony tampering with evidence in violation or R.C. 2921.12, and five counts of fifth-

degree felony unauthorized use of a computer in violation or R.C. 2913.04(B). After drafting

this narrative supplement, Detective Bradford left a message for Assistant Prosecutor Miles

advising him that the discovery packet was ready to be dropped off at the Clermont County

Prosecutor's Office.

      {¶ 25} On August 5, 2009, approximately three weeks after Detective Bradford spoke

to Loveless' father, and five days after Loveless turned 21 years old, the Clermont County

Grand Jury returned a 26-count indictment against Loveless. Somewhat different than the

charges recommended by Detective Bradford, the indictment charged Loveless with ten

counts of second-degree felony pandering sexually oriented material involving a minor in

violation of R.C. 2907.322(A)(1), ten counts of fourth-degree felony pandering sexually

oriented material involving a minor in violation of R.C. 2907.322(A)(5), one count of third-

degree felony tampering with evidence in violation of R.C. 2921.12(A)(1), and five counts

of fifth-degree felony unauthorized use of a computer in violation of R.C. 2913.04(B). The

charges were based on the facts set forth above that were alleged to have occurred

between January 18, 2006 and May 2, 2006 when Loveless was 17 years old.

      {¶ 26} On October 21, 2009, Loveless entered a plea agreement and pled guilty to

one count of third-degree felony tampering with evidence in violation of R.C. 2921.12(A)(1),

one count of fifth-degree felony pandering obscenity in violation of R.C. 2907.32(A)(1), and

five counts of fifth-degree felony unauthorized use of a computer in violation R.C.

2913.04(B). Approximately three months later, on January 7, 2010, the trial court held a

sentencing hearing and sentenced Loveless to three years of community control. The trial

court also classified Loveless as a Tier I sex offender and ordered Loveless to pay Great

                                            - 11 -
                                                                    Clermont CA2019-03-028

Oaks $11,945 in restitution. Loveless thereafter violated his community control three times,

which ultimately resulted in him serving two years in prison. These violations included

Loveless having possession of two computers and a cell phone that he then used to access

the Internet and view pornography, Loveless submitting three positive drug screens, and

Loveless admitted heroin use, among others.

        {¶ 27} On July 13, 2018, over nine years after he entered his guilty plea, Loveless

filed a motion to vacate his conviction. Loveless supported his motion based on two central

arguments; (1) preindictment delay and (2) the trial court's alleged improper exercise of

subject matter jurisdiction to convict and sentence him for crimes that he committed prior to

turning 18. Taking the matter under advisement, the trial court issued a decision denying

Loveless' motion on February 26, 2019. In so holding, the trial court found that by pleading

guilty Loveless had waived any argument that his conviction should be vacated due to

preindictment delay. The trial court also found that it had properly exercised subject matter

jurisdiction over Loveless' conviction even though the conviction was based on crimes that

Loveless committed prior to turning 18 since he was neither "taken into custody" nor

"apprehended" as those terms are used in R.C. 2151.23(I) prior to his 21st birthday.

                                            Appeal

        {¶ 28} Loveless now appeals the trial court's decision denying his motion to vacate

his conviction, raising the following single assignment of error for review.

        {¶ 29} THE CLERMONT COUNTY COURT OF COMMON PLEAS ERRED [WHEN]

IT FAILED TO VACATE PAUL LOVELESS' CONVICTIONS AS VOID BECAUSE THE

COMMON PLEAS COURT LACKED JURISDICTION TO CONVICT HIM OF THAT

OFFENSE IN 2009 AND BECAUSE THE STATE FAILED TO TIMELY PROSECUTE

PAUL.

        {¶ 30} In his single assignment of error, Loveless argues that the trial court erred by

                                             - 12 -
                                                                     Clermont CA2019-03-028

denying his motion to vacate his conviction. We disagree.

         {¶ 31} Loveless initially argues that the trial court erred by denying his motion since

the trial court lacked subject-matter jurisdiction to convict him for crimes that he committed

prior to turning 18. Loveless instead argues that it was the juvenile court that had exclusive

subject-matter jurisdiction to punish him for those offenses. We find no merit to Loveless'

claim.

         {¶ 32} Pursuant to R.C. 2151.23(A)(1), "[j]uvenile courts have exclusive original

jurisdiction over proceedings involving a child alleged to have committed a delinquent act."

State v. Watkins, 12th Dist. Clermont No. CA2017-03-013, 2018-Ohio-46, ¶ 13. The term

"child" generally means "a person who is under eighteen years of age[.]"                   R.C.

2152.02(C)(1). "Therefore, absent a proper bindover procedure, 'the juvenile court has the

exclusive subject-matter jurisdiction over any case concerning a child who is alleged to be

a delinquent' that 'cannot be waived.'" State v. Isse, 12th Dist. Fayette No. CA2017-06-

012, 2018-Ohio-799, ¶ 11, quoting State v. Wilson, 73 Ohio St.3d 40 (1995), paragraphs

one and two of the syllabus ("[t]he exclusive subject matter jurisdiction of the juvenile court

cannot be waived"). "A conviction is void where the court of common pleas lacks subject

matter jurisdiction to convict the defendant due to the defendant's age at the time of the

offense." Id., citing Wells Fargo Bank, N.A. v. Horn, 142 Ohio St.3d 416, 2015-Ohio-1484,

¶ 8, fn. 1, citing Wilson at 44.

         {¶ 33} There is an exception, however, that limits the juvenile court's exclusive

subject-matter jurisdiction. Bear v. Buchanan, 156 Ohio St.3d 348, 2019-Ohio-931, ¶ 5. As

noted above, this exception is found in R.C. 2151.23(I). Pursuant to that statute:

                If a person under eighteen years of age allegedly commits an
                act that would be a felony if committed by an adult and if the
                person is not taken into custody or apprehended for that act until
                after the person attains twenty-one years of age, the juvenile
                court does not have jurisdiction to hear or determine any portion

                                              - 13 -
                                                                   Clermont CA2019-03-028

             of the case charging the person with committing that act. In
             those circumstances, divisions (A) and (B) of section 2152.12 of
             the Revised Code do not apply regarding the act, and the case
             charging the person with committing the act shall be a criminal
             prosecution commenced and heard in the appropriate court
             having jurisdiction of the offense as if the person had been
             eighteen years of age or older when the person committed the
             act. All proceedings pertaining to the act shall be within the
             jurisdiction of the court having jurisdiction of the offense, and
             that court has all the authority and duties in the case that it has
             in other criminal cases in that court.

       {¶ 34} "By enacting R.C. 2151.23(I), the General Assembly intended for offenders

21 years of age to be prosecuted as adults and subject to adult sentences, regardless of

when their acts were committed." State v. Stidam, 4th Dist. Adams No. 15CA1014, 2016-

Ohio-7906, ¶ 58. This, as the Ohio Supreme Court explained, effectively removes "anyone

over 21 years of age from juvenile-court jurisdiction, regardless of the date on which the

person allegedly committed the offense." State v. Walls, 96 Ohio St.3d 437, 2002-Ohio-

5059, ¶ 14 This is because "R.C. 2151.23(I) is written in the negative, and clearly states

that a juvenile court is divested of jurisdiction when certain requirements are met." In re

H.C., 8th Dist. Cuyahoga No. 102601, 2015-Ohio-3676, ¶ 10. Those requirements are as

follows:

             (1) The defendant must have been under eighteen years of age
             at the time of the offense;

             (2) The alleged offense would be a felony if committed by an
             adult; and

             (3) The defendant must not have been "taken into custody or
             apprehended" for the offense prior to turning twenty-one years
             of age.

State v. Taylor, 8th Dist. Cuyahoga No. 105322, 2017-Ohio-8066, ¶ 4.

       {¶ 35} "The legislature chose to authorize prosecution of those [offenders over the

age of 21] in the general division because persons who commit offenses as juveniles but

who are not prosecuted until after they turn 21 are not likely to be amenable to the juvenile

                                            - 14 -
                                                                             Clermont CA2019-03-028

justice system." State v. Fortson, 11th Dist. Portage No. 2011-P-0031, 2012-Ohio-3118, ¶

43, citing State v. Schaar, 5th Dist. Stark No. 2003CA00129, 2004-Ohio-1631, ¶ 29. To

hold otherwise, thereby permitting a juvenile court to retain subject-matter jurisdiction over

a person who is 21 years old or older, the juvenile court "would find its dispositional options

profoundly limited." Walls, 2002-Ohio-5059 at ¶ 40. This makes "the age of the offender

upon apprehension the touchstone of determining juvenile-court jurisdiction[.]" (Emphasis

sic.) Id. at ¶ 14.

        {¶ 36} There is no dispute that Loveless was under the age of 18 at the time he

committed the above named offenses and that the offenses, if committed by an adult, would

all be charged as felonies. The only question is whether Loveless was "taken into custody

or apprehended" as those terms are used in R.C. 2151.23(I) prior to turning 21. "The fact

that the legislature chose to use the phrase, 'taken into custody or apprehended' in the

disjunctive and as opposed to the phrase 'taken into custody' alone, indicates that the

legislature recognized a difference between being in 'custody' and being 'apprehended.'"

Lindstrom, 2011-Ohio-6755 at ¶ 22.

        {¶ 37} As it relates to whether an offender was "taken into custody" under R.C.

2151.23(I), R.C. 2151.31(A) and Juv.R. 6(A) provide that a child may be "taken into custody"

in accordance with a court order, the "laws of arrest," or by a law enforcement officer where

"[t]here are reasonable grounds to believe that the child committed a delinquent act and

that taking the child into custody is necessary to protect the public interest and safety."11

This implies that an offender has been "taken into custody" under R.C. 2151.23(I) when the

offender has been physically detained "by virtue of lawful authority" for "judicial or penal




11. Both R.C. 2151.31(A) and Juv.R. 6(A) list several other ways in which a child may be "taken into custody"
none of which are applicable here.


                                                    - 15 -
                                                                   Clermont CA2019-03-028

safe-keeping." Lidstrom at ¶ 20, citing Rarey v. Schmidt, 115 Ohio St. 518, 522 (1926).

       {¶ 38} On the other hand, unlike where a child has been "taken into custody," it has

been determined that an offender has been "apprehended" under R.C. 2151.23(I) when a

complaint has been filed in the juvenile court and a summons has been issued for the

offender's arrest if the state had so requested. Lindstrom at ¶ 29. This is true despite the

fact that the offender was not physically taken into custody. Id. Therefore, as properly

explained by the trial court, the term "apprehended" would "cover complaints filed and

served, but not necessarily accompanied by physical seizure," whereas the phrase "taken

into custody" would "apply to physical seizure in accordance with official action."

       {¶ 39} Loveless claims that he was "taken into custody" as that term is used in R.C.

2151.23(I) prior to turning 21 when "he was brought into his school's conference room for

questioning" on the afternoon of May 2, 2006. However, as the record indicates, there was

no court order mandating Loveless be taken into custody at the time he was brought into

the Great Oaks' conference room for questioning. Loveless was also not taken into custody

by being placed under arrest either before, during, or immediately after he was questioned

by police in the Great Oaks' conference room. Loveless was instead taken into custody

years later after he was indicted and a warrant was issued for his arrest on August 5, 2009,

five days after Loveless turned 21 on July 31, 2009.

       {¶ 40} The record further indicates that there was no reason to believe that it was

necessary to physically detain Loveless by taking him into custody or place him under arrest

in order to protect the public interest or public safety on the afternoon of May 2, 2006. This

holds true even after Detective Blasky drove Loveless home in his police cruiser and spoke

with Loveless' father. This is because Loveless was at that time being investigated based

solely on allegations that he had gained unauthorized access onto the Great Oaks'

computer network and not for possessing child pornography.            Therefore, contrary to

                                            - 16 -
                                                                 Clermont CA2019-03-028

Loveless' claim otherwise, Loveless was not "taken into custody" as that term is used in

R.C. 2151.23(I) when he was questioned by police in the Great Oaks' conference room on

the afternoon of May 2, 2006.

      {¶ 41} Although this court's analysis is based on the meaning of the phrase "taken

into custody" under R.C. 2151.23(I), we find the same to be true when considering whether

Loveless was "in custody" and subject to a "custodial interrogation" under Miranda v.

Arizona, 384 U.S. 436, 86 S.Ct. 1602 (1966). "[C]ourts have previously rejected the

argument that a school is necessarily a coercive setting for a juvenile to be questioned by

police." State v. Spahr, 2d Dist. Miami Nos. 2008 CA 21 and 2008 CA 22, 2009-Ohio-4609,

¶ 15. Therefore, when faced with facts similar to the case at bar, it has been determined

that "the act of law enforcement officers questioning minors while they are at school does

not amount to custodial interrogation where there is no evidence that the student was under

arrest or told he was not free to leave." In re Haubeil, 4th Dist. Ross No. 01CA2631, 2002-

Ohio-4095, ¶ 16, citing In re Bucy, 9th Dist. Wayne No. 96CA0019, 1996 Ohio App. LEXIS

4842 (Nov. 6, 1996) (student was not in custody when he was interviewed by a police officer

in his school's conference room where the student was told that he was not under arrest

and was free to leave to which the student responded that he wanted to speak with the

officer because he had "nothing to hide"). Accordingly, even when analyzing this case

under Miranda, Loveless' claim that he was "taken into custody" when he was questioned

by police in the Great Oaks' conference room on the afternoon of May 2, 2006, or at any

time immediately thereafter, lacks merit.

      {¶ 42} Loveless also claims that he was "apprehended" as that term is used in R.C.

2151.23(I) prior to turning 21 since the police "knew his identity, his whereabouts, and the

nature of his offenses before he turned 21." However, contrary to Loveless' claim, the term

"apprehended" means something more than "a mere thought or perception that a person

                                            - 17 -
                                                                   Clermont CA2019-03-028

named as the perpetrator of an offense could be arrested or detained." (Emphasis sic.).

Taylor, 2017-Ohio-8066 at ¶ 8 (appellant was not apprehended by police even though police

had "become aware" of appellant, "perceived" appellant, and had "positively identified"

appellant as the offender before he turned 21 years old).

       {¶ 43} Again, as properly explained by the trial court, the term "apprehended" would

"cover complaints filed and served, but not necessarily accompanied by physical seizure."

Therefore, as discussed more fully above, not only was Loveless not "taken into custody"

prior to turning 21, Loveless was also not "apprehended" until after he was indicted and a

warrant was issued for his arrest on August 5, 2009, five days after his 21st birthday on July

31, 2009. See State v. Steele, 146 Ohio Misc. 2d 23, 2008-Ohio-2467, ¶ 6 (C.P.) (offender

was not "apprehended" as that term is used in R.C. 2151.23(I) until after the offender was

indicted).   Accordingly, because Loveless was neither "taken into custody" nor

"apprehended" as those terms are used under R.C. 2151.23(I) prior to turning 21, Loveless'

claim that the trial court erred by denying his motion to vacate his conviction for lack of

subject matter jurisdiction is without merit.

                                     Preindictment Delay

       {¶ 44} Loveless additionally argues that the trial court erred by denying his motion to

vacate his conviction since he was subject to preindictment delay that violated his right to

due process. While there may be some question as to why the investigation lasted for over

three years, it is nevertheless well established that "a guilty plea waives any alleged due

process violation arising from preindictment delay." State v. Thomas, 8th Dist. Cuyahoga

No. 105824, 2019-Ohio-1372, ¶ 6, citing State v. Brown, 8th Dist. Cuyahoga No. 104085,

2017-Ohio-184, ¶ 9 ("[appellant's] guilty plea waives any alleged due process violation

arising from preindictment delay"); State v. Shivers, 8th Dist. Cuyahoga No. 105621, 2018-

Ohio-99, ¶ 11 ("appellant's guilty plea resulted in a waiver of any alleged due process

                                                - 18 -
                                                                    Clermont CA2019-03-028

violation arising from preindictment delay"); State v. Cordell, 2d Dist. Greene No. 2009 CA

57, 2010-Ohio-5277, ¶ 8 (appellant's guilty plea "effectively waived" any due process

violation arising from preindictment delay). Therefore, just as the trial court found, "by

pleading guilty, Loveless waived his right to challenge his conviction based upon a

preindictment delay argument." Accordingly, even though the record is not explicit in why

the investigation lasted as long as it did, because Loveless waived any alleged due process

violation arising from preindictment delay by entering a guilty plea, Loveless' claim that the

trial court erred by denying his motion to vacate his conviction due to preindictment delay

also lacks merit.

                                         Conclusion

       {¶ 45} The trial court did not err by denying Loveless' motion to vacate his conviction

resulting from his guilty plea to one count of tampering with evidence, one count of

pandering obscenity, and five counts of unauthorized use of property. Therefore, finding

no merit to any of the argument raised herein, Loveless' single assignment of error

challenging the trial court's decision denying his motion to vacate his conviction is overruled.

       {¶ 46} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                             - 19 -